Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regards to claims 1-14, the 35 USC 101 rejections are withdrawn in view of applicant’s amendments.
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:
Claims 1, 2, 7-9 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017).
Claims 3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017) and further in view of McGushion et al (US Application: 20150254213, published: Sep. 10, 2015, filed: Feb. 12, 2015).
Claims 4, 5, 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017) and further in view of Nishizawa (US Patent: 6537325, issued: 6537325, filed: Feb. 24, 1999). 
Claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017) in view of Nishizawa (US Patent: 6537325, issued: 6537325, filed: Feb. 24, 1999) and further in view of Farzindar et al (US Application: US 2008/0104506, published: May 1, 2008, filed: Oct. 30, 2006).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 1, the claim recites “… acquiring a click to the option of the target article, and in response to the click, outputting the generated summary of the target article”. The specification does not appear to support this, and more specifically (in contrast) explains that the user should NOT click on the article to ‘enter’ the article. See paragraph 0054 of the instant specification which explains users browse the articles displayed by the user (the browsed articles having a summary of each article such that users may obtain the answer of each article through the web page, ‘so there is no need to click to enter the body of the article’).  

With regards to claims 2-7, they depend upon claim 1, and thus since they include the subject matter of issue for claim 1, they are rejected under similar rationale for not resolving the issues of claim 1.

With regards to claim 8, it is rejected under similar rationale as claim 1.

With regards to claims 9-14 they depend upon claim 8, and thus since they include the subject matter of issue for claim 8, they are rejected under similar rationale for not resolving the issues of claim 8.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017) in view of Dellenbach et al (US Application: US 2014/0330794, published: Nov. 6, 2014, filed: Jul. 17, 2014), and further in view of Tunstall-Pedoe et al (US Patent: 9466294, issued: Oct. 11, 2016, filed: May 21, 2013).

With regards to claim 1. Bohra et al teaches a summary generation method (Fig 1: a computer implemented method using a processor, and memory to process instructions) comprising: 
acquiring a target [content set] including a [primary question line] and a body of the [content set]; 
determining whether a question is included in the [primary question line] (paragraph 0031: one or more question lines are identified through language analysis); 
determining, in the body of the article, an information-satisfied-[content subset] including an answer to the question, in response to determining that the question is included in the [primary question line] (paragraph 0034: based upon determining a question (which can contain predefined words such as ‘what’, when , where, who), a content-subset/answer that correlates to the question paired); and 
generating a summary of the target [content set] based on the determined information-satisfied-content subset]  (paragraph 0035: a summary of the target content based upon a question is generated based on the determined paired answer and displayed in a more succinct summary dialog form).

However although Bhora et al teaches a target content set, primary question line (as a type of topic/heading), and determined-information … subset, Bhora et al does not expressly teach the target content set is an article, the primary question line is a headline, and the … subset is a paragraph. Additionally, Bhora et al does not expressly teach … a target article including a headline and a body …; …. Presenting, on a webpage, a plurality of options comprising an option of the target article; associating the generated summary with an option of the target article; and acquiring a click to the option of the target article, and in response to the click, outputting the generated summary of the target article, wherein that the question is included in the headline comprises: determining that the question is included in the headline, in response to determining that the headline includes a referential relationship but does not include an object to which the referential relationship refers.

Yet Mabbu teaches the content set is an article, the primary [topic]…  line is a headline, and the … subset is a paragraph. Additionally, Nishizawa teaches … a target article including a headline and a body … (Abstract, Figure 5, Figure 8, paragraph 0040: an article is processed which includes a topic headline/title and a body of sentence content, and the keywords in the headline/title are correlated to sentences in the body (which includes paragraphs via identification of ‘<p>’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bhora et al’s ability to acquire target content set data that includes one or more sections (primary question lines) and body answer content subsets of content, such that the content set could have been a collection/piece of writing (an article), the section identified that corresponds to the subset is an identified heading section that corresponds to the subset of content (a paragraph with a sentence) in a body of the writing is through keyword correlation, as taught by Mabbu. The combination would have allowed Bhora et al to have reduced the cost of generating summaries (Mabbu, paragraph 0007). 

However the combination does not expressly teach Presenting, on a webpage, a plurality of options comprising an option of the target article; associating the generated summary with an option of the target article; and acquiring a click to the option of the target article, and in response to the click, outputting the generated summary of the target article, wherein that the question is included in the headline comprises: determining that the question is included in the headline, in response to determining that the headline includes a referential relationship but does not include an object to which the referential relationship refers.

Yet Dellenbach et al teaches presenting, on a webpage, a plurality of options comprising an option of the target article; associating the generated summary with an option of the target article; and acquiring a click to the option of the target article, and in response to the click, outputting the generated summary of the target article …. (Paragraph 0143: entry options are presented to a user, and the user can select an entry/article to obtain/view a summary)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bhora et al and Mabbu’s ability to acquire and analyze an article having a heading section and body section to generate a summary, such that the summary could be presented to the user when the user clicks on the article, as taught by Dellenbach et al. The combination would have allowed Mabbu to have improved dissemination of content to consumers to improve overall experience (Dellenbach et al, paragraph 0012). 

However, although the combination teaches identifying a question is determined in the headline, the combination does not expressly teach wherein that the question is included [in a source area]…  comprises: determining that the question is included [in the source area], in response to determining that the [source area] includes a referential relationship but does not include an object to which the referential relationship refers.

Yet Tunstall-Pedoe et al teaches wherein that the question is included [in a source area]…  comprises: determining that the question is included [in the source area], in response to determining that the [source area] includes a referential relationship but does not include an object to which the referential relationship refers (column 2, lines 16-30: a pronoun reference to a person ‘she’ is recited and identified in a question, for which the name of the specific person is not mentioned, and subsequent steps are performed after the identification).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bhora et al, Mabbu, and Dellenbach et al’s ability to analyze and identify a question of an article to generate a summary for display upon article interaction, such that the question analysis would have further included determining a referential relationship without specifically reciting an object, as taught by Tunstall-Pedoe et al. The combination would have allowed Bhora et al, Mabbu and Dellenbach et al to have enhanced user experiences by being able to better understand user input (Tunstall-Pedoe et al, column 1, lines 15-20). 

With regards to claim 2. The method according to claim 1, Bhora et al teaches wherein determining whether a question is included in the headline comprises at least one of: determining that the question is included in the [primary question line], where the headline is an interrogative sentence (Fig 3: “… how to start investing in SIP. Which funds are better for SIP?”);. Bhora et al also teaches determining …. Where the headline includes at least one word in a preset set of words, as similarly explained in the rejection of claim 1 (paragraph 0034).

As explained in the rejection of claim 1, Bhora et al’s identification of a primary question line is modified with Mabbu to be identified as a type of headline associated with a subset/paragraph, and is rejected under similar rationale. 

With regards to claim 7. The method according to claim 1, the combination of Bohra et al and Mabbu teaches wherein generating a summary of the target article based on the determined information-satisfied-paragraph, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

However, the combination as explained (and combined) in the rejection of claim 1 does not expressly teach teaches… comprises: intercepting a plurality of sentences in the information-satisfied-paragraph in response to determining that a number of words in the information-satisfied-paragraph is greater than a preset word number threshold; and determining the intercepted sentences as the summary.

Yet Mabbu teaches intercepting a plurality of sentences in the information-satisfied-paragraph in response to determining that a number of words in the information-satisfied-paragraph is greater than a preset word number threshold; and determining the intercepted sentences as the summary ([0057] Processor 110 then selects sentences above a predetermined weight threshold (step 730) and determines whether the total number of words in the selected sentences is within a desired word count (step 735). When the selected sentences are not within the desired word count (“No” path out of decision step 735), sentences are added or deleted based on weighting until the total number of words is within the word count (step 740). The word count can be a range with both a maximum and minimum number of words. Once the selected sentences contain a cumulative total number of words within the word count (“Yes” path out of decision step 735 or after step 740), processor 110 generates a summary using the selected sentences (step 745)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al’s ability to identify an information satisfied paragraph to be used to generate a summary, such that additional identification of sentence content can be intercepted/added to be included when generating a summary as also taught by Mabbu. The combination would have reduced the cost of generating summaries (Mabbu, paragraph 0007).

With regards to claim 8, the combination of Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al teaches summary generation apparatus comprising: one or more processors; and storage devices on which one or more programs are stored, when the one or more programs are executed by the one or more processors, the one or more processors are caused to, acquire a target article including a headline and a body of the article; determine whether a question is included in the headline; determine, in the body of the article, an information-satisfied-paragraph including an answer to the question, in response to determining that the question is included in the headline; and generate a summary of the target article based on the determined information-satisfied-paragraph, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 9. The apparatus according to claim 8, the combination of Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to perform at least one of: determining that the question is included in the headline, where the headline is an interrogative sentence; and determining that the question is included in the headline, where the headline includes at least one word in a preset set of words, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 14. The apparatus according to claim 8, the combination of Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to: intercept a plurality of sentences in the information-satisfied-paragraph in response to determining that a number of words in the information-satisfied-paragraph is greater than a preset word number threshold; and determine the intercepted sentences as the summary, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017) in view of Dellenbach et al (US Application: US 2014/0330794, published: Nov. 6, 2014, filed: Jul. 17, 2014), in view of Tunstall-Pedoe et al (US Patent: 9466294, issued: Oct. 11, 2016, filed: May 21, 2013) and further in view of McGushion et al (US Application: 20150254213, published: Sep. 10, 2015, filed: Feb. 12, 2015).

With regards to claim 3. The method according to claim 1, Bhora et al teaches wherein determining an information-satisfied-paragraph in the body of the article comprises: determining similarities between the [primary question line] and each [content subset] in the body … (paragraph 0035: similarities such as phrases or topic words are determined between a question and answer-subset); and determining a [content subset] corresponding to a ... similarity of determined similarities as the information-satisfied-[content subset] (paragraph 0035: a content subset-answer is determined as an information-satisfied-content subset based upon the scoring).

As explained in the rejection of claim 1, Bhora et al’s identification of a primary question line, content subset and body are modified with Mabbu to be identified as a type of headline, paragraph, and article body, respectively (and is rejected under similar rationale). 

However Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al does not expressly teach determining a paragraph corresponding to a maximum similarity of determined similarities… .

Yet McGushion et al teaches determining a paragraph corresponding to a maximum similarity of determined similarities… (paragraph 0084: one or more paragraphs correspond to a maximum level ‘most important’-level of similarity of keyword matches).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al’s ability to identify a paragraph when generating a summary, such that the paragraph identified could be based upon identification of a maximum level of importance categorization with respect to similarity matches, as taught by McGushion et al . The combination would have allowed Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al to have distilled important aspects .. into readable portions and eliminated extraneous information (McGushion et al, paragraph 0005). 

With regards to claim 10. The apparatus according to claim 8, the combination of Bohra et al, Mabbu, Dellenbach, Tunstall-Pedoe et al and McGushion et al teaches wherein t when the one or more programs are executed by the one or more processors, the one or more processors are further caused to: determine similarities between the headline and each paragraph in the body of the article; and determine a paragraph corresponding to a maximum similarity of determined similarities as the information-satisfied-paragraph, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017) in view of Dellenbach et al (US Application: US 2014/0330794, published: Nov. 6, 2014, filed: Jul. 17, 2014), in view of Tunstall-Pedoe et al (US Patent: 9466294, issued: Oct. 11, 2016, filed: May 21, 2013) and further in view of Nishizawa (US Patent: 6537325, issued: 6537325, filed: Feb. 24, 1999). 

With regards to claim 4. The method according to claim 1, the combination of Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al teaches the wherein generating a summary of the target article based on the determined information-satisfied-paragraph, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach … comprises: generating, from the information-satisfied-paragraph and at least one paragraph following the information-satisfied-paragraph, the summary.

Yet Nishizawa teaches generating, from the information-satisfied-paragraph and at least one paragraph following the information-satisfied-paragraph, the summary (Fig 14A-Fig 14C: for a significance paragraph summary, a following (or even preceding) the significance paragraph can be accessed as part of the interactive summary of ref 82.  Also it is noted that Nishizawa also explains “when the sentence of concern starts with a conjunction or the like that expresses a continuation of a topic, two points are taken (or reduced) from the sentence of concern. In the present embodiment, conjunctions or the like (for example, "thus" or "hence" ("konoyohni" in Japanese), "consequently" ("sohnaruto" in Japanese), etc.) that express a continuation of a topic in the original text are considered as being within the significance paragraph (or the non-boundary in the significance paragraph)”).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al’s ability to use an information satisfied/(significance) paragraph, such that other paragraphs surrounding the significance paragraph can also be accessed as part of an interactive /navigable summary (while taking into account start word conjunctions), as taught by Nishizawa. The combination would have allowed Bohra et al, Mabbu, Dellenbach and Tunstall-Pedoe et al to have generated summarized text in an effective and easy to use tool, while also allowing the user to search for a desired part … (Nishizawa, column 2, lines 10-15 ). 

With regards to claim 5. The method according to claim 1, the combination of Bohra et al, Mabbu, Dellenbach Tunstall-Pedoe et al and Nishizawa teaches wherein generating a summary of the target article based on the determined information-satisfied-paragraph comprises: generating, from the information-satisfied-paragraph and at least one paragraph preceding the information-satisfied-paragraph, the summary in response to determining that a start word of information-satisfied-paragraph is a conjunction, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 11. The apparatus according to claim 8, the combination Bohra et al, Mabbu, Dellenbach, Tunstall-Pedoe et al and Nishizawa teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to: generate, from the information-satisfied-paragraph and at least one paragraph following the information-satisfied-paragraph, the summary, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 12. The apparatus according to claim 8, the combination of Bohra et al, Mabbu, Dellenbach, Tunstall-Pedoe et al Nishizawa teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to: generate, from the information-satisfied-paragraph and at least one paragraph preceding the information-satisfied-paragraph, the summary in response to determining that a start word of information-satisfied-paragraph is a conjunction, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohra et al (US Application: US 2015/0193429, published: Jul. 9, 2015, filed: Jan. 9, 2014) in view of Mabbu (US Application: US 20180349360, published: Dec. 6, 2018, filed: Jan. 5, 2017) in view of Dellenbach et al (US Application: US 2014/0330794, published: Nov. 6, 2014, filed: Jul. 17, 2014), in view of Tunstall-Pedoe et al (US Patent: 9466294, issued: Oct. 11, 2016, filed: May 21, 2013) in view of Nishizawa (US Patent: 6537325, issued: 6537325, filed: Feb. 24, 1999) and further in view of Farzindar et al (US Application: US 2008/0104506, published: May 1, 2008, filed: Oct. 30, 2006).

With regards to claim 6. The method according to claim 4 Bohra et al, Mabbu, Dellenbach, Tunstall-Pedoe et al, and Nishizawa teaches the combination of wherein generating a summary of the target article based on the determined information-satisfied-paragraph, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

However the combination of Bohra et al, Mabbu, Dellenbach, Tunstall-Pedoe et al and Nishizawa does not expressly teach … deleting invalid statements included in at least one of: the information-satisfied-paragraph, at least one paragraph preceding the information-satisfied-paragraph, and at least one paragraph following the information-satisfied-paragraph; and generating the summary based on each paragraph with the invalid statements deleted.

Yet Farzindar teaches deleting invalid statements included in at least one of: the information-satisfied-paragraph, at least one paragraph preceding the information-satisfied-paragraph, and at least one paragraph following the information-satisfied-paragraph; and generating the summary based on each paragraph with the invalid statements deleted (paragraph 0066: invalid quotation statements are removed from parts/paragraphs of the document before generating a summary).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Bohra et al, Mabbu, Dellenbach, Tunstall-Pedoe et al and Nishizawa’s ability to produce a summary through an information satisfied/significant paragraph, such that document contents having paragraphs will be first pre processed prior to the summary to remove invalid statements, as taught by Farzindar. The combination would have allowed Bohra et al, Mabbu, Dellenbach, Tunstall-Pedoe et al and Nishizawa to have identified/preprocessed …. words that are not useful, prior to producing a summary (Farzindar, column 2, lines 19-24).

With regards to claim 13. The apparatus according to claim 8, the combination of Bohra et al, Mabbu, Dellenbach, Tunstall-Pedoe et al, Nishizawa and Farzindar teaches wherein when the one or more programs are executed by the one or more processors, the one or more processors are further caused to: delete invalid statements included in at least one of: the information-satisfied-paragraph, at least one paragraph preceding the information-satisfied-paragraph, and at least one paragraph following the information-satisfied-paragraph; and generate the summary based on each paragraph with the invalid statements deleted, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
The applicant argues neither Bohra nor Mabbu teaches claim 1’s newly amended limitations. The examiner respectfully points out that the new limitations necessitated a new grounds of rejection and claim 1 is now rejected using new references of Dellenbach and Tunstall-Pedoe (which are combined with Bohra and Mabbu). The new combination of references teach the limitations of concern, and the examiner respectfully directs the applicant’s attention to the rejection of claim 1, for a full explanation as to how claim 1 is now rejected under the cited prior art references.
The applicant argues the claims that depend upon claim 1 are allowable, however this argument is not persuasive since claim 1 has been shown/explained to be rejected above.
The applicant argues claim 8 is allowable based upon the rationale provided by the applicant for claim 1. However this argument is not persuasive since claim 1 has been shown/explained to be rejected.
The applicant argues the claims that depend upon claim 8 are allowable, however this argument is not persuasive since claim 8 has been shown/explained to be rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178